Citation Nr: 1600586	
Decision Date: 01/07/16    Archive Date: 01/21/16

DOCKET NO.  08-20 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from February 1963 to February 1966.    

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri. 

In October 2011, the Board denied service connection for tinnitus and remanded service connection for bilateral hearing loss to obtain additional information from the Veteran regarding any post-service treatment for hearing loss, and a supplemental VA medical opinion supported by rationale.  In response to the request for additional information regarding any post-service treatment for hearing loss, the Veteran wrote that he had received all treatment for hearing loss through VA and such treatment had begun in 2007.  See December 2011 VA Form 21-4142.  In January 2012, VA treatment records from January 2007 to January 2012 were obtained and associated with the record.  A supplemental VA medical opinion was obtained in December 2011; however, the reviewing VA audiologist cited to unconverted audiometric findings during service when providing rationale for the medical opinion.

In July 2013, the Board remanded the issue on appeal for Reserve service treatment records from January 1977 to May 1978, and a supplemental VA medical opinion that considered the converted audiometric findings during service, with subsequent readjudication of the appeal.  In an attempt to comply with the Board's July 2013 remand directives, the AOJ submitted a request for additional service treatment records and service personnel records for the Veteran but provided the dates of active duty rather than the dates of the Veteran's Reserve service when making the request.  Also, the December 2011 VA audiologist, in the November 2013 supplemental VA medical opinion, failed to consider the converted audiometric findings during service and cited to the unconverted audiometric findings. 

In February 2015, the Board remanded the issue on appeal to obtain Reserve service treatment records from January 1977 to May 1978, and a VA medical opinion from an audiologist other than the November 2013 audiologist that considered the converted audiometric findings for the Veteran's period of active service and addressed the Veteran's medical knowledge as a medical corpsman.  After the Agency of Original Jurisdiction (AOJ) asked the Records Management Center (RMC) to provide any Army Reserve service treatment records, including for the period from January 1977 to May 1978, the RMC responded that they were unable to locate the requested records.  See March 2015 AOJ request for Reserve service records and the April 2015 RMC response.  Also, a different VA audiologist reviewed the record and provided a medical opinion that considered the converted audiometric findings during service.  In consideration thereof, there has been substantial compliance with the Board's prior remand directives.  Stegall v. West, 
11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008). 


FINDINGS OF FACT

1.  The Veteran was exposed to loud noise during service.
 
2.  The Veteran did not have chronic symptoms of bilateral sensorineural hearing loss during service.
 
3.  The Veteran has not had continuous symptoms of bilateral sensorineural hearing loss since service.
 
4.  Bilateral sensorineural hearing loss did not manifest to a compensable degree within one year of service separation.
 
5.  The current bilateral sensorineural hearing loss disability was first manifested many years after service separation is not causally or etiologically related to service.


CONCLUSION OF LAW

The criteria for service connection for the bilateral sensorineural hearing loss are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1137, 5103, 5103A, 5107 (West 2014); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 

In the December 2007 notice letter sent prior to the initial denial of the claim, the RO advised the Veteran of what the evidence must show to establish entitlement to service-connected compensation benefits, and described the types of information and evidence that the Veteran needed to submit to substantiate the claim.  The RO also explained what evidence VA would obtain and make reasonable efforts to obtain on the Veteran's behalf in support of the claim.  The RO further informed the Veteran how VA determines the disability rating and effective date once service connection is established.  In consideration of the foregoing, the Board finds that the VCAA notice requirements were fully satisfied prior to the initial denial of the claim, and there is no outstanding duty to inform the Veteran that any additional information or evidence is needed. 

Regarding VA's duty to assist in claims development, the record contains all available evidence pertinent to the appeal.  VA has requested records identified throughout the claims process.  The Veteran was given appropriate notice of the responsibility to provide VA with any treatment records pertinent to the appeal, and the record contains sufficient evidence to make a decision on the appeal.  The complete service treatment records for the period of active duty are included in the record, and post-service treatment records identified as relevant to the appeal have been obtained or otherwise submitted.  Although no Reserve service treatment records were obtained pursuant to the Board's prior remand directives, the weight of the evidence shows that hearing loss symptoms began many years after service and the Veteran has stated all post-service treatment for hearing problems began in 2007 and was received through VA; therefore, any Reserve service treatment records would not be relevant to the appeal because it would only show no hearing problems in 1977 and 1978, which is already established by the evidence of record.  

The RO provided the Veteran with a VA audiology examination in February 2008, which established a bilateral sensorineural hearing loss "disability" under 38 C.F.R. § 3.385.  Supplemental VA medical opinions were obtained in December 2011, November 2013, March 2015, and June 2015.  The November 2013, March 2015, and June 2015 VA medical opinions were based on adequate facts and data regarding the history and condition of the claimed disability when providing the medical opinion as provided through review of the record, to include prior audiology examination and interview of the Veteran in February 2008, and were supported by rationale.  For these reasons, the Board finds that the medical examination reports are adequate, and there is no need for further audiology examination or medical opinion.  

Neither the Veteran nor the representative has made the RO or the Board aware of any other evidence relevant to the appeal that needs to be obtained.  Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed, and no further development is required.  

Service Connection Legal Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

The Veteran is diagnosed with bilateral sensorineural hearing loss.  Sensorineural hearing loss, as an organic disease of the nervous system, is a "chronic disease" under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions under 38 C.F.R. § 3.303(b) for service connection based on "chronic" symptoms in service and "continuous" symptoms since service are applicable.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  	

In addition, the law provides that, where a veteran served ninety days or more of active service, and certain chronic diseases, such as sensorineural hearing loss (as an organic disease of the nervous system), become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

For purposes of applying VA laws, impaired hearing is considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  VA regulations do not preclude service connection for a hearing loss which first met VA's definition of disability after service.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Where a current disability due to hearing loss is present, service connection can be granted for a hearing loss disability where the veteran can establish a nexus between his current hearing loss and a disability or injury he suffered while he was in military service.  Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992).

Service Connection Analysis for Bilateral Sensorineural Hearing Loss

The Veteran contends that the current bilateral sensorineural hearing loss disability, which meets the VA regulatory criteria at 38 C.F.R. § 3.385, is due to military noise exposure during active military service.  He contends that he was exposed to the loud noise of small arms and mortar fire, armed personnel carriers, and cargo planes while serving as a medical corpsman during active service, and the acoustic trauma resulting from the military noise exposure caused the hearing loss.  See February 2008 VA audiology examination report.  He does not contend that he had any military noise exposure during Reserve service that resulted in hearing loss.

After review of all the lay and medical evidence of record, the Board finds that the Veteran was exposed to loud noise during active military service.  The Veteran has competently reported being exposed to the loud noise of small arms and mortar fire, armed personnel carriers, and cargo planes during service, to include during his tour of duty in Germany.  The DD Form 214 shows that the Veteran served with a military occupational specialty of medical corpsman.  The Veteran's competent account of having been exposed to military noise is consistent with the circumstances, conditions, and hardships of his service and is, therefore, credible.  

The Board next finds that the weight of the evidence is against finding that chronic symptoms of bilateral sensorineural hearing loss were manifested during service.  The service treatment records for the Veteran's active service period are complete and show bilateral hearing acuity within normal limits at the February 1966 service separation examination.  See Hensley, 5 Vet. App. at 157 (1993) (citing medical authority to recognize that the threshold for normal hearing is from zero to 20 decibels); see also March 2015 VA supplemental medical opinion (explaining that hearing thresholds higher than 0 dB reflect poorer hearing than normal, and hearing thresholds less than 0 dB reflect hearing better than the normal population); June 2015 supplemental VA medical opinion (noting that, while it was rare for an individual to hear better than 0 dB, it did occur, and that was the case for the Veteran).  

The complete service treatment records also show no complaint of, report of, diagnosis of, or treatment for hearing problems during service.  On the February 1966 service report of medical history completed at service separation, the Veteran checked "Yes" when asked if he then had or had ever had any ear, nose, or throat trouble and wrote only that he suffered a broken nose at 16 years of age while playing high school sports.  He similarly reported the nasal fracture at service enlistment.  See also February 1963 service enlistment report of medical history (checked "Yes" when asked if he then had or had ever had any ear, nose, or throat trouble and wrote that he suffered a nasal fracture at 16 years old and had a slight obstruction).  At service separation, the service examiner noted that there were no recent significant complaints, and the Veteran signed a statement that there had been no change in his medical condition since the February 1973 service enlistment examination.   

The service treatment records for the active period of service are complete, and the Veteran's hearing and ears were clinically evaluated during service, including at the February 1966 service separation examination, and found to be normal.  The Veteran had opportunity to report any symptoms of hearing loss that he may have been experiencing during service or at service separation when asked whether he then had or had ever had ear, nose, or throat trouble on the February 1966 service separation report of medical history, and only reported a broken nose prior to service (which he had also reported at service entrance) without any mention of hearing problems.  The Veteran also specifically affirmed, at service separation, that there had been no change in his medical condition since service enlistment.  For these reasons, the Board finds that hearing loss is a condition that would have ordinarily been recorded during service, but was not in fact reported; therefore, the complete service treatment records, which are absent of any complaint of, diagnosis of, or treatment for bilateral hearing loss, and which include clinical examination and testing that shows hearing within normal limits, are of significant probative value and provide evidence against finding that chronic symptoms of bilateral hearing loss were manifested during service.  See Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011) (citing Fed. R. Evid. 803(7) for the proposition that the absence of an entry in a record may be evidence against the existence of a fact if it would ordinarily be recorded); Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (stating that VA may use silence in the service treatment records as evidence contradictory to a veteran's assertions if the service treatment records appear to be complete and the injury, disease, or symptoms involved would ordinarily have been recorded had they occurred) (Lance, J., concurring); see also Fed. R. Evid. 803(7) (indicating that the absence of an entry in a record may be evidence against the existence of a fact if such a fact would ordinarily be recorded).   

The Veteran has also provided inconsistent accounts regarding the onset of hearing problems during the course of the appeal, which weighs against the credibility of the assertion that symptoms of hearing loss began during service.  For example, on the April 2008 VA Form 21-4138, the Veteran indicated that he self-treated for hearing problems during service; however, in December 2011, the Veteran was unable to specify a time when he became aware of hearing difficulties.  The lay and medical evidence contemporaneous to service, which includes the Veteran's report of symptoms consistent with clinical findings of hearing within normal limits, outweighs the Veteran's later and unsupported lay assertion that hearing symptoms had their onset during service.  The later assertion of hearing loss symptoms in service, which was first made many years after service when filing the current VA disability claim, is not credible.  In addition to being inconsistent with more contemporaneous evidence, including as recorded in the service treatment records, the Veteran's later report of having in-service hearing loss symptoms is also inconsistent with other statements he made during the course of the appeal.

The Board finds that the weight of the evidence is against finding that continuous symptoms of bilateral sensorineural hearing loss were manifested since service, including to a compensable degree within one year of separation.  The credible evidence shows the earliest evidence of hearing loss was in 2007, 41 years after service separation.  The 41 year period between service and complaints of hearing loss is one factor that weighs against a finding of service incurrence.  See Buchanan v. Nicholson, 451 F.3d 1336 (Fed. Cir. 2006) (the lack of contemporaneous medical records is one fact the Board can consider and weigh against the other evidence, although the lack of such medical records does not, in and of itself, render the lay evidence not credible); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical documentation of a claimed disability is one factor to consider as evidence against a claim of service connection).  In addition to the non-credible more recent reports of hearing loss in service and soon after service, the Board also relies on the absence of complaints or findings or treatment for hearing loss for 41 years after service as one additional factor that tends to show that hearing loss was not continuous since service separation.

The Board notes that the Veteran reported, in December 2011, that his spouse had stated witnessing his trouble hearing since they were married, and the record shows that the Veteran has been married to his spouse since August 1967.  This statement suggests an onset of hearing loss symptoms approximately one-and-a-half years after service separation; however, because the Veteran was unable to recall a specific time when his hearing difficulties began, received no treatment for hearing loss until 2007 (i.e., approximately 40 years after the purported onset of hearing problems), and has provided inconsistent accounts during the course of the appeal regarding the onset of hearing problems, the Board does not find the Veteran's report of the onset of hearing problems in 1967 to be credible; therefore, it is of no probative value.

The Board finds that the weight of the evidence is against a finding that bilateral hearing loss, which had its onset many years after service separation, is otherwise causally or etiologically related to service.  See 38 C.F.R. § 3.303(d).  After considering the Veteran's history of noise exposure, past and current symptoms of hearing loss as reported by the Veteran and shown by the record, and the audiometric findings shown on prior examination, the November 2013 reviewing VA audiologist opined that the hearing loss was less likely as not related to service.  In support of the medical opinion, the November 2013 reviewing VA audiologist explained that the Veteran entered the service with hearing within normal limits, and the threshold figures at service separation suggested that hearing sensitivity was normal bilaterally.  The November 2013 reviewing VA audiologist noted that, while the Veteran did report some noise exposure, there were no STRs found with hearing loss complaints, and the Veteran did not reference a particular nexus event that was traumatic while working as a field medic.  The November 2013 reviewing VA audiologist also noted a post-service history of occasional noise exposure from power tools and occupational noise exposure as a truck driver for a few years, and the Veteran's report that he first noticed a hearing problem in 2007 when his doctor told him to have it evaluated.  The November 2013 reviewing VA audiologist then wrote that, based on no reports of hearing loss at discharge, no complaints of hearing loss for nearly 40 years after discharge, and no particular traumatic incident during service to cause hearing loss, the current hearing loss was less likely as not related to service.

In the March 2015 supplemental VA medical opinion, another reviewing VA audiologist noted that hearing test results during service were converted and revealed no significant change in hearing sensitivity during his military service.  The March 2015 reviewing VA audiologist considered the Veteran's assertion that the hearing threshold levels at service separation reflected decreased hearing during service and explained that the hearing threshold levels were actually reflective of hearing better than normal at service separation and demonstrated no significant change in hearing sensitivity.  The March 2015 reviewing VA audiologist explained that a threshold noted as -10 dB demonstrated hearing better than "normal" hearing (0dB) for the general population, and thresholds greater than 0 dB demonstrated poorer hearing than normal. 

In the June 2015 supplemental VA medical opinion, the March 2015 reviewing VA audiologist further explained that, while it was rare for an individual to hear better than 0 dB, it did occur, and such was the case for the Veteran.  The March 2015 reviewing VA audiologist added that an individual can be exposed to noise and have no change in hearing, and noted that there were veterans exposed to combat noise without hearing protection who could hear within normal limits.  The March 2015 reviewing VA audiologist noted that, even after considering the converted audiometric findings, there was no significant change in hearing sensitivity during service.  

Although the March 2015 reviewing VA audiologist cited to the unconverted audiometric findings (-10 dB) at service separation when providing rationale for the medical opinion, the medical opinion is not inadequate because the VA audiologist sufficiently explained that hearing threshold levels less than 0 dB reflected hearing better than the general population, which was rare but did occur in certain individuals such as the Veteran; therefore, it is reasonable to infer that the hearing threshold levels of -5 dB at the 4000 frequency bilaterally at service separation (after conversion to ISO units) was reflective of hearing better than normal for the general population.  The hearing threshold levels at the 500, 1000, 2000, and 3000 Hertz frequencies demonstrated hearing within normal limits.  See Hensley at 157.  Thus, the March 2015 and June 2015 supplemental VA medical opinions, which are adequate, are of significant probative value.

Furthermore, although the November 2013 VA audiologist considered unconverted audiometric findings from service separation, the rationale provided for the negative medical opinion is consistent with the record (i.e., normal hearing sensitivity at service separation, no reports of hearing loss at service separation, no complaints of hearing loss for nearly 40 years after service separation, and no particular traumatic incident during his service to cause hearing loss); therefore, the negative November 2013 supplemental VA medical opinion is also of some probative value.

The Board notes the Veteran's report of hearing problems during and since service; however, the account is inconsistent with, and outweighed by, other, more contemporaneous and more credible evidence, such as the service treatment records, showing bilateral hearing acuity within normal limits at service separation and no significant change in hearing sensitivity during service; the absence of any complaint of hearing problems at service separation or for many years after service separation; and the negative VA medical opinions.  Because the Veteran's competent account of having bilateral hearing loss symptoms during service and since service is inconsistent with, and outweighed by, other, more credible and probative lay and medical evidence of record, it is not credible, and is of no probative value.  

Although the Veteran has asserted that the current bilateral sensorineural hearing loss disability was caused by noise exposure during service and has some medical training as a medical corpsman during service, he does not have the requisite specialized expertise to diagnose hearing loss or render a competent medical opinion regarding its cause when, as here, symptoms first began many years after service separation.  The etiology of hearing loss is a medical etiological question dealing with the origin and progression of the Veteran's auditory (nervous) system, and a hearing loss disability is diagnosed primarily on objective clinical findings and audiometric testing; thus, while the Veteran is competent under the facts of this case to relate symptoms of hearing loss that he experienced at any time, he is not competent to opine on whether there is a link between hearing loss that started many years after service and active service, including military noise exposure, because such diagnosis requires specific medical knowledge and training in audiology.  The Veteran does not allege, and the evidence does not show, that he has specialized training in audiology.  The fact that the Veteran misinterpreted the audiometric findings at service separation to reflect worsened hearing rather than better hearing than at service enlistment, supports a finding that the Veteran lacks the necessary medical training in auditory matters to render a competent diagnosis of hearing loss or provide a competent medical opinion regarding its cause.  

In consideration of the foregoing, the Board finds that a preponderance of the lay and medical evidence that is of record weighs against service connection for bilateral sensorineural hearing loss, the appeal must be denied.  See 38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for bilateral sensorineural hearing loss is denied.



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


